Citation Nr: 9916774	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-13 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for sore legs.

3.  Entitlement to service connection for short-term memory 
loss, as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, as due to 
an undiagnosed illness.  

5.  Entitlement to an increased evaluation for duodenitis and 
gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1982 to September 
1992.  The veteran served in the Southwest Asian theater of 
operations during the Persian Gulf War from January 1991 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  By a rating decision issued in March 1996, the RO 
denied claims of entitlement to service connection for a 
lumbar spine disorder, sore legs, and for short-term memory 
loss and fatigue, claimed as due to an undiagnosed illness.  
The RO granted service connection for duodenitis/gastritis, 
and evaluated that disability as noncompensable.  By a rating 
decision issued in May 1996, the RO determined that service-
connected duodenitis and gastritis was 10 percent disabling, 
effective as of the date of the initial April 1995 submission 
of a claim for service connection for that disability.
 
By a letter dated in December 1998, the RO agreed to accept 
as timely the veteran's appeal for entitlement to service 
connection for a lumbar spine disorder, as the correspondence 
from VA regarding issues on appeal was confusing.  The Board 
agrees that, under the circumstances, the veteran has filed a 
timely substantive appeal as to each issue listed on the 
title page of this decision.  

The veteran's claim of entitlement to service connection for 
a lumbar spine disorder is addressed in the remand appended 
to this decision.



FINDINGS OF FACT

1.  There is no medical evidence of complaints or diagnoses 
related to sore legs or painful knees in service, and there 
is no post-service medical evidence of a chronic leg or knee 
disorder within one year after service, nor is there 
competent medical evidence linking any current leg or knee 
complaint to the veteran's active service.

2.  There is no objective evidence or medical opinion that 
the veteran has an undiagnosed disorder of the lower 
extremities.

3.  There is no objective evidence or medical opinion that 
the veteran has short-term memory loss.  

4.  Medical causes for fatigue have been identified, and 
there is no competent medical evidence or opinion that the 
veteran has fatigue as a manifestation of an undiagnosed 
illness.  

5.  The veteran's service-connected duodenitis and gastritis 
are currently manifested by radiologic evidence of both 
disorders, and by epigastric and chest pain, vomiting, or 
diarrhea, but not by anemia, weight loss, incapacitating 
episodes, or more than continuous moderate manifestations of 
gastrointestinal (GI) distress.


CONCLUSIONS OF LAW

1.  Service connection for a right or left lower extremity 
disorder, claimed as "sore legs," including as the result 
of an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991).

2.  Service connection for short-term memory loss as the 
result of an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).

3.  Service connection for fatigue as the result of an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1998).

4.  The criteria for a 20 percent evaluation for 
duodenitis/gastritis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7307 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred "sore legs" in 
service.  He further contends that he incurred an undiagnosed 
illness, manifested by short-term memory loss and by fatigue, 
in service.  The veteran also contends that his service-
connected duodenitis/gastritis is more severely disabling 
than the current 10 percent evaluation reflects.  

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disorder is not 
shown to be chronic during service, continuity of 
symptomatology after service is required to establish that a 
disorder is chronic.  38 C.F.R. § 3.303.  Certain diseases 
defined by statute or regulation as chronic, including 
arthritis, may be presumed service-connected where manifested 
to a degree of 10 percent or more within a specified 
presumptive period after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Compensation is available to Persian Gulf veterans who 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs, if the disability becomes manifest to a degree 
of 10 percent or more prior to December 31, 2001, and if the 
disability cannot be attributed to any known diagnosis.  38 
C.F.R. § 3.317(a)(1).  The Board notes that, when the veteran 
initially filed the claims before the Board on appeal, the 
presumptive period following Persian Gulf service was limited 
to two years, but that presumptive period has been amended.

"[O]bjective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of verification.  38 C.F.R. § 
3.317(a)(2).  One requirement for establishing service 
connection under 38 C.F.R. § 3.317 is that the manifested 
signs or symptoms of disability cannot, by history, physical 
examination, and laboratory tests, be attributed to any known 
clinical diagnosis.  For purposes of this section 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3).  

The threshold question in any claim for VA benefits is 
whether the claim is well-grounded.  The appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To be well-grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Specifically, in most service connection claims, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  

However, since the veteran has specifically alleged that he 
has an undiagnosed illness manifested by sore legs, short-
term memory loss, and fatigue, the Board assumes that these 
claims are well-grounded without medical diagnosis or 
specific etiology.  The veteran's claim for an increased 
evaluation for his service-connected disability is well-
grounded, since a mere allegation of increased severity is 
sufficient to well-grounded a claim where service connection 
for the disorder has already been established.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  

There is no indication of additional available evidence which 
would be relevant to any of the veteran's claims, and all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Factual Background

The veteran's service medical records are silent as to 
complaints, diagnosis, or treatment of any knee or leg 
disorder, short-term memory loss, or fatigue.  The veteran 
declined service separation examination. 

The veteran reported no complaints of lower extremity 
disorder, short-term memory loss, fatigue, or 
gastrointestinal complaints on VA examination conducted in 
October 1992.  


1.  Entitlement to Service Connection for Sore Legs

Private medical records dated from November 1993 to July 1995 
are silent for complaints of knee pain or of any lower 
extremity disorder until December 1994, slightly more than 
two years after the veteran's service discharge.  Radiologic 
examination at that time was reported as normal for both 
knees.  The private records reflect that the veteran 
complained that his right knee would go limp, and the veteran 
expressed a belief that his leg problems were related to his 
Gulf War service.  July 1995 private treatment records 
reflect that the veteran complained of muscle pain in the 
legs.  Myalgia was diagnosed.  

On VA radiologic examination conducted in April 1995, there 
were mild medial compartment osteoarthritic changes of the 
left knee.  On VA examination conducted in May 1995, the 
veteran complained of having knee pain for the last six 
months.  The veteran reported that he was employed at the 
Post Office.  The knees were not red, hot, swollen, or 
tender.  There was no clubbing, cyanosis, edema, 
varicosities, or ulceration present.  VA clinical records 
thereafter reflect continued complaints of left knee or 
bilateral knee pain.  

On VA examination conducted in October 1996, the veteran 
complained of joint and muscle pain.  His carriage, gait, and 
posture were normal.  His tibial pulses were 4+ on a 0-4 
scale, his ankle jerks were brisk, deep tendon reflexes were 
1+.  The examiner stated that there was no evidence that any 
of the veteran's symptoms were related to environmental 
hazards.  

On VA examination conducted in August 1997, the veteran 
complained of occasional knee weakness.  The examiner found 
no objective neurologic deficit, and specifically stated that 
the veteran's complaints were subjective.

There is no evidence of any acute injury or chronic disorder 
of the lower extremities in service.  Osteoarthritis of the 
left knee was diagnosed more than two years after the 
veteran's service discharge, and, therefore, may not be 
presumed service-connected.  The post-service private and VA 
medical records are silent as to any competent medical 
evidence or opinion linking the veteran's left knee 
osteoarthritis, or any lower extremity disorder, to service.  
Thus, service connection for left knee arthritis cannot be 
granted under 38 U.S.C.A. § 1110.

The regulations governing claims related to undiagnosed 
illness specifically require that there be some objective 
indication that a veteran has a symptoms, where the etiology 
of the symptom cannot be determined, in order for a disorder 
to be considered an undiagnosed illness.  In this case, there 
is no current medical determination that the veteran has 
subjective complaints of myalgia.  There is no report in the 
most recent VA examinations that subjective complaints of 
myalgia described in private medical records in 1995 are 
currently present.  

At the time of the most recent VA examination, conducted in 
August 1997, the veteran complained of weakness and tremors 
of the lower extremities, but no objective evidence of any 
neurologic or neuromuscular disorder was found.  There is no 
objective evidence of any nerve or muscle disorder of the 
lower extremities, other than objective evidence of 
osteoarthritis of the left knee.  However, because there is a 
diagnosis of osteoarthritis of the left knee, the complaints 
of left knee pain are not "undiagnosed."  Thus, service 
connection under 38 U.S.C.A. § 1116 is not available for 
osteoarthritis of the left knee.  See also 38 C.F.R. § 3.317.

The veteran was notified, in April 1998 correspondence from 
the RO, that there was no objective, medical evidence of 
"sore legs" or other lower extremity disorder in service.  
The veteran was notified that, to the extent that "sore 
legs" were due to knee pain, "sore legs" could not be 
considered as due to an undiagnosed illness, since 
osteoarthritis of the left knee had been diagnosed.  The 
veteran was also notified that there was no objective medical 
evidence confirming his subjective complaints of leg muscle 
pain, described as myalgia, or any other undiagnosed lower 
leg abnormality.  

Additionally, the Board notes that undiagnosed illness may be 
compensated only if it is disabling under the evaluation 
criteria in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  There appears to be no evaluative criteria under 
which the veteran would be entitled to a compensable 
evaluation for occasional myalgia of the lower extremities 
without impairment of range or motion or any other objective 
function of the lower extremities.  See 38 C.F.R. §§ 4.40, 
4.40, 4.45, 4.71a, Diagnostic Codes 5250-5284, 4.73, 
Diagnostic Codes 5310-5329.  Assuming that occasional myalgia 
of the lower extremities is present, although not objectively 
manifested, the criteria for compensable disability due to 
undiagnosed myalgia are not met, and the requirements for 
service connection under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not met.  

There is no medical evidence or opinion of record to reflect 
that the veteran's complaints of "sore legs" is a 
manifestation of a disorder other than diagnosed 
osteoarthritis of the left knee.  The veteran has been 
notified that there is no objective indicator to support a 
claim for "sore legs" as due to an undiagnosed illness, but 
the veteran has not submitted or identified any additional 
evidence.  

In the absence of medical evidence of "sore legs" in 
service or within an applicable presumptive period for 
osteoarthritis of the left knee, and in the absence of 
objective indicators to support a finding that there is an 
undiagnosed disorder of the lower extremities, service 
connection for "sore legs" is not warranted on a direct 
basis or under 38 U.S.C.A. § 1117.

2.  Claim for Service Connection for Short-term Memory Loss

Private medical records dated from November 1993 through July 
1995 are silent as to any complaints or diagnosis of short-
term memory loss.

VA outpatient clinical records dated in July 1995 reflect 
that the veteran complained of memory loss and fatigue.  

On VA examination conducted in July 1995, the veteran 
complained of poor memory.  He reported that he occasionally 
forgot where he was or where he put things.  The examiner 
noted that the veteran was able to function in his job and 
that memory loss, if present, did not appear to interfere 
with employment.  The examiner concluded that the veteran had 
subjective complaints of exertional dyspnea and short-term 
memory loss. 

On VA examination conducted in January 1996, the veteran 
stated he was occasionally tearful and depressed.  He 
complained of a problem with attention span and short-term 
memory.  He reported he sometimes forgot where he was or 
where he was going.  He remembered what he ate earlier in the 
day, and was able to drive to the examination without 
assistance.  The examiner concluded that the veteran was 
depressed and had an adjustment disorder.

On VA examination conducted in October 1996, the veteran 
reported numerous symptoms, including headaches, memory loss, 
and poor concentration.  The examiner who conducted a general 
medical examination was able to find "no concrete evidence" 
that these symptoms were related to environmental hazard.  
The examiner who conducted psychiatric examination described 
the veteran's complaints of forgetting things at work, such 
as forgetting where the trash can is, or forgetting what he 
has gone to the store to buy.  His concentration was intact.  
He was able to do serial 7's, but his recall was 0 out of 3.  
His past memory was intact.  The examiner concluded that the 
veteran had post-traumatic stress disorder.  

With a claim that a disorder is undiagnosed, there must be 
medical (objective) evidence of undiagnosed manifestations or 
symptoms to establish a well-grounded claim.  In this case, 
the examiners have not found objective evidence that that 
appellant has specific short-term memory loss.  There is, 
however, medical evidence that the veteran is depressed, and 
there are medical diagnoses of depression, adjustment 
disorder, and PTSD.  Each of the examiners who diagnosed a 
psychiatric disability discussed the veteran's report of 
short-term memory loss.

The Board notes that there is no evidence or medical opinion 
of record which suggest that the veteran's complaint of 
short-tem memory loss may be separated from his diagnosed 
psychiatric disorders.  Under the Schedule for Rating 
Disabilities, short-term memory loss is evaluated as a 
symptom of psychiatric impairment.  In the absence of any 
evidence that the veteran's complaint of short-tem memory 
loss is not encompassed within or explained by the assigned 
psychiatric diagnoses, the Board finds that service 
connection for short-term memory loss as a result of an 
undiagnosed illness is not warranted.  

The evidence is not in equipoise to warrant a finding that 
short-term memory loss is a manifestation of an undiagnosed 
illness, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  
 
3.  Claim for Service Connection for Fatigue

Private medical records dated in July 1995 reflect that the 
veteran complained of chronic fatigue, especially of the leg 
muscles and the Achilles tendon.  The examiner concluded that 
the veteran had myalgia.

VA outpatient clinical records dated in July 1995 reflect 
that the veteran complained of memory loss and fatigue, among 
other symptoms.  No diagnosis was assigned.

On VA examination conducted in July 1995, the examiner noted 
that the veteran complained of exertional dyspnea.  The 
examiner noted the veterans elevated cholesterol, elevated 
triglycerides, and his weight, 222 pounds.  The examiner 
noted that the veteran complained of intermittent loss of 
energy but did not report a consistent, constant loss of 
energy.  The examiner concluded that the veteran's dyspnea 
and loss of energy could "easily be explained" by the 
veteran's weight and his elevated triglycerides.

On VA eye examination, conducted in April 1996, the veteran 
reported episodes of blurred vision associated with episodes 
of fatigue and muscle soreness.  No detectable or measurable 
organic basis was found for the veteran's complaints of 
intermittent blurred vision.

On VA examination conducted in May 1996, the examiner 
described the veteran as overweight and depressed.  The 
examiner noted that the veteran's cholesterol levels and 
triglyceride levels were elevated.  The examiner diagnosed 
hyperlipidemia, modest obesity, depression, and joint pain.  

The medical evidence establishes that the veteran has 
objective medical disorders, including hyperlipidemia and 
modest obesity, which "could" explain complaints of 
fatigue.  In addition, psychiatric disorders which are 
associated with effects on mood and activity level have been 
diagnosed.  There is no competent medical evidence of record 
which links complaints of fatigue with an undiagnosed 
illness.  

The only evidence which supports the veteran's claim that he 
has fatigue as the result of an undiagnosed illness are the 
veteran's own assertions.  As a lay person, the veteran does 
not possess the medical expertise to provide a competent 
opinion as to the etiology of a particular symptom.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the medical evidence, which links the 
veteran's complaints of fatigue to both objective medical 
findings and to diagnosed psychiatric disorders, establishes 
by a preponderance of the evidence that fatigue is due to 
diagnosed disorders.  Thus, the provisions of 38 C.F.R. 
§ 3.317 relating to disability resulting from undiagnosed 
illness do not apply, since the fatigue is associated with 
diagnosed disorders.  Because the medical evidence 
establishes by a preponderance that the etiology of fatigue 
is attributable to known disorders, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.    

4.  Entitlement to an Increased Evaluation for Duodenitis and 
Gastritis

Historically, the veteran's service medical records reflect 
numerous GI complaints.  By a rating decision issued in March 
1996, service connection was granted for 
duodenitis/gastritis, effective in April 1995.  By a May 1996 
rating decision, the veteran's GI disability was evaluated as 
10 percent disabling, effective in April 1995, as of the 
grant of service connection.  The veteran has appealed that 
initial evaluation.  

Private medical records dated in April 1995 reflect that the 
veteran complained of nausea.  There was tenderness in the 
epigastrium.

A VA upper GI series conducted in May 1995 reflects that the 
veteran had deformity of the duodenal bulb, consistent with 
prior peptic ulcer disease.  There was also edema of the 
proximal duodenal folds, consistent with duodenitis.  There 
was abdominal tenderness on physical examination.  Abdominal 
tenderness was again noted on VA examination conducted in 
July 1995.  At that time, the veteran weighed 230 pounds.

On VA examination conducted in January 1996, the veteran 
complained of pain in the right upper quadrant of the 
abdomen, urgency with bowel movements, and epigastric pain 
with retrosternal regurgitation.  He complained of nausea in 
connection with the abdominal burning, but denied vomiting.  
He reported that the upper abdominal pain was severe.  He 
complained of anorexia, but the examiner, who had conducted 
the July 1995 examination, noted that the veteran had not 
lost weight.  An upper GI series conducted in January 1996 
showed abnormality of the gastric folds consistent with 
gastritis.  There was deformity of the duodenal old secondary 
to prior ulcer disease, and mild edema of the descending 
duodenum consistent with duodenitis.  There were no actual 
ulcerations.  

VA outpatient records dated in March 1996 reflect that the 
veteran was complaining of  throwing up "every time" he 
ate, worse over the last few months.  He complained of 
stomach soreness and increased flatus.  He reported that the 
symptoms had started four years earlier, but were worse since 
January 1996.  In April 1996, the veteran complained that he 
continued to have epigastric burning, although there was a 
slight improvement with medication (Ranitidine).  

On VA examination conducted in May 1996, the veteran 
complained of chest pain and a burning epigastric pain which 
radiated into the lower retrosternal area.  The examiner 
stated that the chest pain was not of cardiac origin but was 
a part of his duodenitis and is gastroesophageal reflux.  He 
complained of tasting bitter and sour food material in the 
throat, worse at night, relieved by food.  The veteran 
reported diarrhea about three times a day associated with 
abdominal cramping.  There was definite epigastric tenderness 
but no rigidity or rebound pain.  Duodenitis and symptoms of 
gastroesophageal reflux were diagnosed.

In June 1996, the veteran reported a severe attack of nausea 
and vomiting for which he had sought emergency care the prior 
week.  He continued to have "heartburn" and gas.  

On VA examination in October 1996, the veteran, who was 70" 
tall, weighed 227 pounds, reported no gained or loss of 
weight in the past year.  His hemoglobin and hematocrit were 
14.6 milligrams per deciliter and 42.5 milligrams percent, 
within the specified normal reference range.  He continued to 
complain of chest pain.  He used medications to control GI 
symptoms.  There was no abdominal tenderness.  

The discharge instruction sheet from a VA hospitalization in 
March 1998 to April 1998 reflects, among other diagnoses, 
duodenal ulcer, and reflects that the veteran remained on 
medications to control GI symptoms.  

The veteran's gastrointestinal disability is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7305, by analogy to the 
criteria for evaluation disability due to duodenal ulcer.  
Under this diagnostic code, a 10 percent disability 
evaluation is assigned if there are mild manifestations with 
recurring symptoms one or twice yearly.  A 20 percent 
evaluation is assigned with continuous moderate 
manifestations or with recurring episodes of severe symptoms 
two to three times per year averaging 10 days in duration.  A 
40 percent disability rating is assigned if the disability is 
moderately severe, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year.  Diagnostic Code 7305.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The evidence establishes that the veteran has recurrent 
severe epigastric pain, with chest pain which is of gastric 
origin.  The evidence establishes that, at least during most 
of 1996, the veteran had many abdominal complaints with 
several changes in medication, although the GI distress was 
not controlled by medication until about October 1996.  The 
Board finds that the established symptoms, including severe 
epigastric and chest pain, regurgitation, "heartburn," 
nausea and vomiting, diarrhea, and flatus, among other 
symptoms, warrant a 20 percent evaluation under Diagnostic 
Code 7305, for at least a portion of the initial evaluation 
period.    

However, it is unclear from the evidence whether the veteran 
continues to have continuous moderate manifestations or 
recurring episodes of severe symptoms two or three times 
yearly, since there is no recent evidence as to the veteran's 
GI symptoms other than the brief reference on a 1998 
discharge instruction sheet to "duodenal ulcer" and to 
medications used to control GI disorders.  The October 1996 
VA examination suggests that the veteran's epigastric and 
chest pain, nausea and vomiting, diarrhea, and other 
symptoms, had been brought under control by treatment with 
medications, but there is no evidence as to how long the 
veteran continued without recurrence of severe symptoms.  
Such evidence, along with current examination findings, may 
be reviewed by the RO in evaluating the current disability 
level to follow the initial evaluation level assigned in this 
decision.  

Under 38 C.F.R. § 4.114, the veteran may not be assigned 
separate evaluations under different diagnostic codes for his 
duodenitis and for gastritis or other GI symptoms.  38 C.F.R. 
§ 4.114.  The Board agrees that the veteran's predominant 
disability picture is more closely reflected in the criteria 
specified in Diagnostic Code 7305.  In determining the 
appropriate evaluation for the veteran's GI disorders under 
Diagnostic Code 7305, the Board has considered all GI 
symptoms.  In additional, the Board has considered whether 
all symptoms, when considered together, warrant elevation of 
the current 10 percent evaluation to the next higher 
evaluation, a 20 percent evaluation.  See 38 C.F.R. § 4.114.

Resolving doubt in the veteran's favor as to whether the 
veteran's GI disability was predominantly 10 percent 
disabling or was predominantly 20 percent disabling during 
the initial evaluation period, the Board finds that a 20 
percent initial evaluation is warranted for 
duodenitis/gastritis, when all symptoms are considered 
together.  

However, the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  There is no evidence 
that the veteran's GI symptoms have been incapacitating for 
10 days at a time four or more days in any year, so as to 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 7305.  There is no evidence that other GI 
symptoms not specifically addressed by the criteria under 
Diagnostic Code 7305 warrant elevation to the next higher 
evaluation.

In particular, the veteran has not provided evidence of 
impairment of health manifested by weight loss.  The Board 
notes that all weights of record for the relevant time period 
are in excess of 220 pounds.  A July 1997 nutritional 
assessment reflects a goal weight of 180 to 190 pounds for 
the veteran.  Thus, the medical evidence is against a finding 
that the veteran has weight loss productive of impairment of 
health.  38 C.F.R. § 4.112.  The Board further notes that, if 
there was weight loss, the veteran's claim for a higher 
evaluation still would not have prevailed because the 
criteria for a next higher rating requires both a weight loss 
and a showing of anemia.  There is no medical evidence of 
anemia.   

The Board has considered whether an evaluation in excess of 
20 percent would be warranted if any other diagnostic code 
were chosen as the veteran's predominant disability.  
Gastritis may also be evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7307.  Under that diagnostic code, an 
evaluation of 10 percent is warranted with some nodular 
lesions and symptoms.  A 30 percent is warranted with 
multiple small eroded or ulcerated areas, and symptoms.  
However, each of the radiologic studies of record reflects 
that no area of ulceration was identified.  There is no 
evidence that the veteran's service-connected disability has 
interfered with his employment or resulted in frequent 
hospitalization, as the evidence clearly reflects that the 
veteran has been hospitalized only once, in March 1998 to 
April 1998, during the pendency of this claim.  Thus, an 
evaluation in excess of 10 percent is not available under 
Diagnostic Code 7307, as the evidence, even considering all 
GI symptoms together, does not support elevation to a 30 
percent evaluation under this diagnostic code.  

There is no evidence to support an evaluation in excess of 20 
percent under Diagnostic Code 7305, or under any other 
applicable regulation, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are therefore not 
applicable, since the evidence to support an evaluation in 
excess of 20 percent is not in equipoise.

ORDER

Entitlement to service connection for sore legs is denied.

Entitlement to service connection for short-term memory loss, 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, as due to an 
undiagnosed illness, is denied.  

Entitlement to a 20 percent evaluation for duodenitis and 
gastritis is granted, subject to laws and regulations 
regarding effective dates of awards of compensation.  


REMAND

The veteran's service medical records reflect numerous 
complaints of back pain, primarily between October 1985 and 
June 1990.  Varying diagnoses, including left hip strain, 
back strain, and mechanical low back pain, were assigned.  
The veteran declined service separation examination in July 
1992.  

At the time of VA examination conducted in October 1992, the 
veteran did not raise complaints of back pain, and no back 
abnormality was noted.  However, on VA radiologic examination 
conducted in September 1995, CT scan of the lumbosacral spine 
disclosed mild disk bulging at L3-4, L4-5, L5-S1.  

In view of the veteran's repeated complaints of back pain in 
service, and in view of the relatively brief period for which 
there is currently no post-service evidence of back pain, the 
veteran should be afforded the opportunity to present such 
evidence prior to determination as to whether the veteran has 
submitted a well-grounded claim.  38 U.S.C.A. § 5103.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain any clinical 
records of VA treatment of the veteran's 
back since July 1997.  The RO should also 
offer the veteran the opportunity to 
submit or identify evidence that his 
current back disorder has existed 
continuously and chronically since 
service. 

2.  The veteran should be afforded VA 
examination.  The examiner(s) should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back pathology is related to 
the symptoms he had in service.  The 
claims folder should be made available to 
the examiner(s) for review.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

